Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-18-00100-CV

                               IN THE INTEREST OF V.L.M., a Child

                     From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016PA02374
                       Honorable Barbara Hanson Nellermoe, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

        We order that no costs be assessed against appellant Mother because she is indigent.

        SIGNED July 25, 2018.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
  The Honorable Rosie Alvarado is the presiding judge of the 438th Civil District Court, Bexar County, Texas. The
Honorable Barbara Hanson Nellermoe, retired, was sitting by assignment and signed the order that is the subject of
this appeal.